Exhibit 10.8
 
Employment Agreement
 
This EMPLOYMENT AGREEMENT (this “Agreement”), is made effective as of the [__]
day of [___], 2011, (the “Effective Date”) by and between Bioneutral Group,
Inc., a Nevada corporation, with an address at 211 Warren Street,  Newark, New
Jersey, 07103 (the “Company”) and Dr. Andrew Kielbania, an individual with an
address at [______________] (the “Executive”).
Recitals




WHEREAS, the Company is a specialty chemical corporation seeking to develop and
commercialize a novel combinational chemistry-based technology; and


WHEREAS, the Company wishes to engage the Executive as its Interim Chief
Executive Officer and as its Chief Scientific Officer going forward; and


WHEREAS, the Executive desires to serve as the Interim Chief Executive Officer
and Chief Scientific Officer of the Company.


NOW THEREFORE, in consideration of the promises and mutual covenants set forth
herein, the Parties agree as follows:


1.           Engagement.  The Executive is hereby engaged, on the terms and
conditions set forth herein, for the following periods:


1.1  
As Interim CEO.  The Executive shall be engaged as the Company’s Interim Chief
Executive Officer for a period of six (6) months from the date hereof, or until
such time as the Company gives fifteen (15) days prior written notice to the
Executive that a new Chief Executive Officer has been retained by the Company.



1.2  
As Chief Scientific Officer.  The Executive shall be engaged as the Company’s
Chief Scientific Officer for a period of two (2) years from the date hereof.



2.          Type of Relationship. Executive and the Company agree that
Executive’s employment with the Company constitutes “at-will” employment.  Any
provision of this Agreement notwithstanding, Executive and the Company
acknowledge that this employment relationship may be terminated at any time,
upon written notice to the other Party, with or without good cause or for any or
no cause, at the option either of the Company or Executive.  However, as
described in this Agreement, the Executive, in his capacity as the Company’s
Chief Scientific Officer, may be entitled to severance benefits depending upon
the circumstances of Executive’s termination as Chief Scientific Officer of the
Company.  Upon the termination of Executive’s employment as the Chief Scientific
Officer for the Company for any reason other than for “just cause” as set forth
in Section 6.1 hereof, Executive will be entitled to payment on his termination
date of the greater of (i) all accrued but unpaid salary, vacation, expense
reimbursements, and other benefits due to Executive through his termination date
under any Company-provided or paid plans, policies, and arrangements; or (ii)
all accrued but unpaid salary, vacation, expense reimbursements, and other
benefits that would be due to Executive for a period of six (6) months under any
Company-provided or paid plans, policies, and arrangements.
 
 
Page | 1

--------------------------------------------------------------------------------

 
 
3.           Duties.  The Executive shall perform those functions generally
performed by persons of such title and position, shall attend all meetings of
the stockholders and the Company’s Board of Directors (the “Board”), shall
perform any and all related duties and shall have any and all powers as may be
prescribed by resolution of the Board and shall be available to confer and
consult with and advise the officers and directors of the Company at such times
that may be required by the Board.  The Executive shall report to the
Board.  The Executive shall not enter into any transaction on behalf of the
Company, except as authorized by the Board, other than in the Company’s ordinary
course of business.


4.           Compensation


 
4.1
Base Salary.  The Executive shall be paid at the rate of USD$15,000 per month
during the Term of this Agreement for rendering his services as Interim Chief
Financial Officer, and an amount of USD $10,000 per month for his services as
Chief Scientific Officer (the “Salary”). The Executive shall be paid the Salary
in accordance with the policies of the Company during the Term of this
Agreement, but not less frequently than once per month.



 
4.2
Car Allowance.    In addition to the Salary payable to the Executive under
Section 4.1 above, the Executive shall be entitled to receive a car allowance in
the amount of USD$1,000 per month.  In addition, the Company shall be
responsible to pay any down payment on the car lease, as well as any costs
payable upon return of the vehicle.



 
4.3
Stock Options.  In addition to the compensation payable to the Executive under
Sections 4.1 and 4.2 above, the Executive shall have the right to participate in
any stock option plan establish for the benefit of officers and directors of the
Company, under such terms and conditions set forth in such plan.



 
4.4
Compensation Review.  The Company shall review the Executive’s compensation on a
yearly basis and upon reviewing the Executive’s performance, the Board may, in
its sole discretion, adjust the Salary accordingly.



5.           Expense Reimbursement and Other Benefits.


 
5.1
Insurance. In addition to the Salary set forth in Section 4 hereof, during the
Term, the Executive shall be entitled to participate in all life, short and
long-term disability, health, medical insurance plans and programs, retirement,
pension, profit sharing, or other plans applicable to executives of the Company.



 
5.2
Vacation. During the Term, the Executive shall be entitled to four (4) weeks
paid vacation during each full year that he is employed by the Company.
Vacations shall be taken by the Executive at times and with starting and ending
dates determined by the Executive, taking into account the reasonable needs of
the Company.



 
5.3
Out-of-Pocket Expenses.  The Executive shall be reimbursed for all reasonable
out-of-pocket expenses incurred in the performance of his duties hereunder;
provided, that such expenses are acceptable to the Company, and provided
further, that the Executive shall submit to the Company reasonable detailed
receipts with respect thereto.

 
 
Page | 2

--------------------------------------------------------------------------------

 
 
6.           Termination.


 
6.1
Termination by the Company. The Company may terminate the employment of the
Executive as its Chief Scientific Officer:



(a)  
for reasons amounting to “just cause,” in which case the Executive shall only be
paid all sums due and owing on the date of termination; or



(b)  
without “just cause” by the payment to the Executive of such amounts as set
forth in Section 2 hereof.



 
(c)
For purposes of this Agreement, “just cause” shall mean (w) Executive’s
misconduct that could reasonably be expected to have a material adverse effect
on the business and affairs of the Company; (x) the Executive’s conviction for
the commission of a felony; (y) any activity of the Executive involving theft,
embezzlement, fraud and any other scheme pursuant to which the Company has lost
assets; or (z) conduct on the part of the Executive that constitutes activity in
direct and substantial competition with the Company.



 
6.2
Termination upon Death.  This Agreement shall automatically terminate upon the
death of the Executive in which case the estate of the Executive shall be paid
all of the amounts payable to the Executive as Salary which remain unpaid as of
the date of the Executive’s death, plus all amounts payable under any applicable
life insurance policy.



7.           Restrictive Covenants


 
7.1
Non-disclosure.  During the Term and for a period of one year thereafter,
Executive shall not divulge, com­muni­cate, use to the detriment of the Company
or for the benefit of any other person or persons, or misuse in any way, any
Confiden­tial Information, as such term is defined below, pertaining to the
business of the Company, unless required to do so by a governmental agency or
court of law.  Any Confidential Information or data now or hereafter acquired by
the Executive with respect to the business of the Company shall be deemed a
valuable, special and unique asset of the Company that is received by the
Executive in confidence and as a fiduciary, and the Executive shall remain a
fidu­ciary to the Company with respect to all of such information.  For purposes
of this Agreement, "Confidential Information" means all material information
about the Company's business disclosed to the Executive or known by the
Executive as a consequence of or through his engagement by the Company
(including information conceived, originated, discovered or developed by the
Executive) after the date hereof, and not generally known.



 
7.2
Non-solicitation of Employees.  During the Term and for a period of one year
thereafter, Executive shall not directly or indirectly, for himself or for any
other person, firm, corpo­ration, partnership, association or other entity,
attempt to employ or enter into any contractual arrangement with any employee or
former employee of the Company, unless such employee or former employee has not
been employed by the Company for a period in excess of six months.

 
 
Page | 3

--------------------------------------------------------------------------------

 
 
 
7.3
Covenant Not to Compete.  Executive will not, at any time, during the Term of
this Agreement, and for one year thereafter, either directly or indirectly,
engage in, with or for any enterprise, institution, whether or not for profit,
business, or company, competitive with the business (as identified herein) of
the Company as such business may be conducted on the date thereof, as a
creditor, guarantor, or financial backer, stockholder, director, officer,
consultant, advisor, employee, member, or otherwise of or through any
corporation, partner­ship, association, sole proprietorship or other entity;
provided, that an investment by Executive, his spouse or his children is
permitted if such investment is not more than 5% of the total debt or equity
capital of any such competitive enterprise or business.  The Company shall have
the right in its sole discretion to waive this Section 7.3.



 
7.4
Injunction.  It is recognized and hereby acknowledged by the Parties hereto that
a breach by the Executive of any of the covenants contained in Section 7.1, 7.2
or 7.3 of this Agreement will cause irreparable harm and damage to the Company,
the monetary amount of which may be impossible to ascertain.  As a result, the
Executive recognizes and hereby acknowledges that the Company shall be entitled
to an injunction from any court of competent juris­diction enjoining and
restraining any violation of any or all of the covenants contained in this
Section 7 by the Executive or any of his affiliates, associates, partners or
agents, either directly or indirectly, and that such right to injunction shall
be cumulative and in addition to whatever other remedies the Company may
possess.



8.           Indemnification.  The Company shall indemnify and hold harmless the
Executive from and against any and all claims, damages, losses, expenses,
penalties, judgments  or liabilities of any nature whatsoever, including, but
not limited to, legal fees, expenses and costs associated with investigating or
preparing the defense of any proceeding or investigation, giving testimony or
furnishing documents in response to a subpoena (collectively, the “Losses”) to
which the Executive may become subject in connection with, rising out of or
related to this Agreement or to the operation and affairs of the Company
provided, however, that foregoing indemnification will not apply to any Losses
that are determined by final judgment (after all appeals and the expiration of
time to appeal) of a court of competent jurisdiction to have resulted from the
willful misconduct or gross negligence of the Executive.


9.           Ownership of Intellectual Property.  All intellectual property or
technology developed or produced by the Executive during his employment with the
Company shall be owned solely by the Company and the Executive, by the execution
of this Agreement, hereby expressly waives any right thereto and further waives
any right to receive payment for such intellectual property or technology.


10.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the state of New York.


11.         Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing, delivered to the address set forth in the
pre-amble, or such other addresses as either Party hereto may from time to time
give notice of to the other in the aforesaid manner, and shall be deemed to have
been given when delivered by hand or when deposited in the mail, by registered
or certified mail, return receipt requested, postage prepaid, or via facsimile
(with receipt confirmed) or via overnight courier.


12.         Successors.


 
12.1
Assignment.  This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive.  The
amounts due to the Executive under this Agreement shall inure to the benefit of
and be enforceable by the Executive's legal representatives.  This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns.

 
 
Page | 4

--------------------------------------------------------------------------------

 
 
 
12.2
Successors of the Company.  The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the busi­ness and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to per­form it if no such succession
had taken place.  As used in this Agreement, "Company" shall mean the Company as
herein­before defined and any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law or otherwise.



13.         Severability. The invalidity of any one or more of the words,
phrases, sentences, clauses or sections contained in this Agreement shall not
affect the enforceability of the remain­ing portions of this Agreement or any
part thereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clauses or sections contained in this Agreement shall be declared invalid, this
Agreement shall be construed as if such invalid word or words, phrase or
phrases, sentence or sentences, clause or clauses, or section or sections had
not been inserted.  If such invalidity is caused by length of time, the
otherwise invalid provision will be considered to be reduced to a period which
would cure such invalidity.


14.         Waivers.  The waiver by either Party hereto of a breach or violation
of any term or provision of this Agreement shall not operate nor be construed as
a waiver of any subsequent breach or violation.


15.         Damages.  Nothing contained herein shall be con­strued to prevent
the Company or the Executive from seeking and recover­ing from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement.


16.         No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
(other than the Parties hereto and, in the case of Executive, his heirs,
personal representative(s) and/or legal represen­tative) any rights or remedies
under or by reason of this Agreement.


 
[Remainder of page was intentionally left blank.]
 
 
Page | 5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.
 
 
THE EXECUTIVE
 
DR. ANDREW KIELBANIA
 
 
______________________________
THE COMPANY
 
BIONEUTRAL GROUP, INC.
 
 
By: _______________________________
Title:

 
 
 
Page | 6

--------------------------------------------------------------------------------